DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fluid system (including the connection to the heat source) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes currently the drawings only disclose the heat exchange structure and do not show any aspects of the fluid system (claims 15-17).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In re claim 9, applicant claim a first fluid source is fluidly coupled to the heat exchanger by a heat source.  However, claim 9 is a dependent claim to a heat exchange structure (not a system), therefore the claim is defining a limitation that is external to the heat exchange structure and therefore fails to further limit the claim rendering the intended scope of the claim indefinite.  
	In re claims 10-11, the claims depend on claim 9 and further defines the heat source and the specifics of the first fluid source (respectively) both again which are external to the heat exchange structure.  Therefore, the claim fails to further limit the heat exchange structure rendering the intended scope of the claim indefinite.
	In reclaim 12, the claim depends on claim 11 and defines further limitations of the heated fuel flow which does not impose any structural limitations to the heat exchange structure.  Therefore claim 12 fails to further limit the invention.
	Therefore claims 9-12 will not further be treated on their merits as they do not appear to provide any specific structural limitations to the heat exchange structure applicant is claiming.

	In re claims 13 and 19, applicant claims that the heat exchange structure comprises a leakage flow.  It’s unclear if there is a leakage flow that is constantly flowing through the apparatus or if the leakage flow is a failure condition of the apparatus where a leak would occur from the first fluid channel.  for examination purposes examiner assumes applicant is intending to claim how the apparatus functions in the case of a failure condition where a leak in the first fluid channel is formed.  

	In re claim 16, the claim states, “…the apparatus comprises a heat source including hot engine structure in a gas turbine engine….”  It’s not clear if the hot engine structure in a gas turbine is required by the claim or if a hot engine structure in a gas turbine would be within the potential options that could be considered a heat source.  For examination purposes examiner will assume the later and not give patentable weight to “…including hot engine structure in a gas turbine engine…”  

Allowable Subject Matter
Claims 3 and 7-8, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4-6,14-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent #4,972,902 to Ninomiya.
	In re claim 1, Ninomiya discloses a heat exchange structure comprising:
	a primary heat exchange body (shell (12)) with a first fluid channel (sodium plenum (26)) fluidly separated from a second fluid channel (combination of triple wall tubes (10)) by a barrier channel (lower gas plenum (28), note the interconnection points between the primary heat exchanger body with the first fluid channel is separated from the portions of the body forming the inlet of the second fluid channels);
	an inlet manifold (the body forming water inlet (30) to and including tube sheet (18)) in fluid communication with the second fluid channel; and
	a secondary heat exchange body (surfaces of the tube sheet (18) and tube sheet (20) and leak detector pipe (48)) in fluid communication with the barrier channel, wherein the secondary heat exchange body is arranged within the inlet manifold and fluidly couples (via the leak detector pipes) the barrier channel to an external environment outside the heat exchange structure (the ambient environment of the pipes and the leak detector which is external to the heat exchange structure.

	In re claim 2, Ninomiya discloses the apparatus as described above including the secondary heat exchange body has a vent (leak detector pipe (48)) fluidly coupling the barrier channel to the external environment (the environment at the leak detector).
	
	In re claim 4, Ninomiya disclose the apparatus as described above including the secondary heat exchange body includes a header portion (tube sheet (18)) connected to the primary heat exchange body and fluidly coupling the barrier channel to he secondary heat exchange body.

	In re claim 5, Ninomiya discloses the apparatus as described above including the barrier channel is unsealed with respect to the external environment (leak detector pipes (48) are coupled to the leak detector and fluid within the barrier channel is free to exit the heat exchange structure therefore making the channel ‘unsealed with respect to the external environment which is the leak detector) and is in fluid communication with the external environment through a vent (leak detector pipes (48)) and further comprise a collection tank (the leak detector acts as a collection tank) in fluid communication with the barrier channel.

	In re claim 6, Ninomiya discloses the apparatus as described above including the primary heat exchange body includes an outer wall portion (shell (12) has an outer wall) bounding the first fluid channel, the first fluid channel having a plurality of first fluid channel segments (no specific structure defining the segments is given in the claim therefore one could pick any portion of the flow channel and call it a segment and read on the claim limitation as currently worded).

	In re claim 14, Ninomiya discloses the apparatus as described above including a heat transfer enhancement feature (figure 1 shows tube sheet (18) includes a cylindrical wall extending to opening (44) which therefore increases the surface are of the wall of tube sheet (18), accordingly the extended surface area acts as a heat transfer enhancement feature as the claim is currently worded) connected to the secondary heat exchange body and thermally coupling the secondary heat exchange body to fluid traversing the inlet manifold.
	
	In re claim 15, Ninomiya discloses a fluid system comprising:
	the heat exchange structure as recited in claim 1 (see above) wherein the secondary heat exchange body has a vent (leak detector pipe (48)) fluidly coupling the barrier channel to the external environment (the leak detector);
	a heated flow of fluid (sodium) traversing the first fluid channel; and
	a second flow of fluid (water) traversing the second fluid channel.
	Please note examiner asserts that the heated fluid specifically being fuel and the second fluid flow being an oxidizer is an intended use of the fluid system.  The fluid system of Ninomiya would be capable of flowing the claimed fluids, further it does not appear the specific fluids flowing through the system create any specific structural limitations of the fluid system, therefore the specifics of the fluid (outside of one being heated and the other being cooling fluid) will not be given further patentable weight.

	In re claim 16, Ninomiya discloses the apparatus as described above including further comprising a heat source (inherent or the sodium flow would not be hot), and wherein the barrier channel is unsealed with respect to the external environment (leak detector pipes (48) are coupled to the leak detector and fluid within the barrier channel is free to exit the heat exchange structure therefore making the channel ‘unsealed with respect to the external environment which is the leak detector).

	In re claim 18, the heat exchanger of Ninomiya performs a heat exchange method comprising:
	at a heat exchange structure including a primary heat exchange body (shell (12)) with a first fluid channel (sodium plenum (26)) fluidly separated from a second fluid channel (combination of triple wall tubes (10)) by a barrier channel (lower gas plenum (28), note the interconnection points between the primary heat exchanger body with the first fluid channel is separated from the portions of the body forming the inlet of the second fluid channels);
	an inlet manifold (the body forming water inlet (30) to and including tube sheet (18)) in fluid communication with the second fluid channel; and
	a secondary heat exchange body (surfaces of the tube sheet (18) and tube sheet (20) and leak detector pipe (48)) in fluid communication with the barrier channel, wherein the secondary heat exchange body is arranged within the inlet manifold and fluidly couples (via the leak detector pipes) the barrier channel to an external environment outside the heat exchange structure (the ambient environment of the pipes and the leak detector which is external to the heat exchange structure,
	flowing a hot fluid flow (hot sodium) through the first fluid channel;
	receiving a cold fluid flow (water) at the inlet manifold;
	cooling the secondary heat exchange body with the cold fluid flow (inherently based on the direction of flow through the apparatus the secondary heat exchange body is going to receive some cooling from the cold fluid flow;
	flowing the cold fluid flow to the second fluid channel; and
	communicating heat from the hot fluid flow to the cold fluid flow through the barrier channel (at the interconnection forming the lower gas plenum the first fluid channel will transfer heat to a portion of the barrier channel which will communicate at least some heat from the hot fluid to the cold fluid flowing through the barrier channel).

	In re claim 19, Ninomiya discloses the method as described above including in the event of a failure leaking a hot leakage flow from the first fluid channel to the barrier channel;
	cooling the hot leakage flow with the secondary heat exchange body (tubes pass through the barrier channel and would cool the interior); and
	venting a cooled leakage flow to the external environment (the leak detector) through the secondary heat exchange body.

	In re claim 20, Ninomiya discloses the method as described above including the barrier channel and an interior (interior flow path of the leak detector pipe (38) are maintained at ambient pressure (ambient pressure relative to the leak detector).
	Please note the limitation of the hot fluid flow includes fuel having a temperature greater than an auto-ignition temperature of the fuel and the cold fluid flow includes an oxidizer is an intended use of the method.  Specifically, the specifics of the fluids flowing through the apparatus do not change the method of operation of the heat exchange device and therefore have not been given patentable weight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #2,864,404 to Bruegger et al., U.S. Patent #5,182,019 to Cote et al., U.S. PG-Pub 2016/0369698 to Army, Jr. et al., and U.S. Patent #10,175,003 to Sennoun et al. disclose apparatuses with similar structures and components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649